In re Brown, Curtis Jr.; — Plaintiff(s); applying for supervisory and/or remedial writs; Parish of Plaquemines, 25th Judicial District Court, Div. “A”, No. 86-3748.
Denied. Although the district court record in relator’s case does not support denial of claims 2, 3, and 4 on the ground that they are repetitive, La.C.Cr.P. art. *314930.4, the records in this Court, including those obtained from the district court, provide a sufficient basis for this Court’s consideration of those claims on the merits. In the interest of judicial economy, the Court has reviewed these claims and determined that, on the showing made, they lack sufficient merit to warrant post conviction relief. Moreover, relator has failed to establish the necessity for remand to the district court for further proceedings in connection with claims 1 and 5. After a review of those claims, it is concluded that they also lack merit sufficient to warrant post conviction relief.